Reasons for Allowance
	Claims 28-47 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimer filed 03/24/2021 has been approved.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 28 and 40. 

The features as recited in independent Claims 28 and 40 “determining, for each HTML-encoded document, whether one or more invisible elements exist; determining, for  each HTML-encoded document, whether one or more visible elements exist; grouping the visible elements to create a report file, the report file comprising a hierarchical structure associated with the one or more visible elements or the one or more invisible elements or a combination of the one or more visible elements and the one or more invisible elements, wherein the hierarchical structure comprises, for each in-line frame, an in-line frame hierarchical structure; and outputting the report file; determining, based on the report file, a single tree data structure comprising a single tree of elements for each HTML-encoded document of the webpage; and outputting the single tree data structure,” when 

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176